   Case: 1:20-cv-06303 Document #: 100 Filed: 04/30/21 Page 1 of 3 PageID #:2573




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

EMOJI COMPANY GmbH,            )
                               )                    Case No. 20-cv-6303
           Plaintiff,          )
                               )                    Judge John F. Kness
v.                             )
                               )
THE INDIVIDUALS, CORPORATIONS, )
LIMITED LIABILITY COMPANIES,   )
PARTNERSHIPS AND               )
UNINCORPORATED ASSOCIATIONS )
IDENTIFIED ON SCHEDULE A HERETO,)
                               )
           Defendants.         )

                             SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on March 31, 2021 [Dkt. No.

94] in favor of Plaintiff EMOJI COMPANY GmbH (“Plaintiff”) and against the Defendants

identified in Amended Schedule A. Plaintiff acknowledges payment of an agreed upon damages

amount, costs and interest and desires to release this judgment and hereby fully and completely

satisfy the same as to the following Defendants:

       Doe No.        Seller Name

       58             Baryuefull
       114            Chick Chick
       122            Ciutae
       177            dingrenyumeiguo
       185            DogXiong
       218            EVELICAL Jewelry

       Therefore, full and complete satisfaction of said judgment as to above-identified

Defendants is hereby acknowledged and the Clerk of the Court is hereby authorized and

requested to make an entry of the full and complete satisfaction on the docket accordingly.
   Case: 1:20-cv-06303 Document #: 100 Filed: 04/30/21 Page 2 of 3 PageID #:2574




Dated: April 30, 2021                 Respectfully submitted,

                                      /s/ Michael A. Hierl
                                      Michael A. Hierl (Bar No. 3128021)
                                      William B. Kalbac (Bar No. 6301771)
                                      70 W. Madison Street, Suite#4000
                                      Chicago, Illinois 60602
                                      Telephone: (312) 580-0100
                                      Facsimile: (312) 580-1994
                                      Email: mhierl@hsplegal.com
                                      Email: wkalbac@hsplegal.com

                                      Attorneys for Plaintiff
                                      EMOJI COMPANY GmbH




                                         2
   Case: 1:20-cv-06303 Document #: 100 Filed: 04/30/21 Page 3 of 3 PageID #:2575




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing
Satisfaction of Judgment was filed electronically with the Clerk of the Court and served on all
counsel of record and interested parties via the CM/ECF system on April 30, 2021.



                                                      s/Michael A. Hierl




                                                3
